MEMORANDUM OPINION
                                            No. 04-11-00194-CV

                                  IN RE SANTIKOS LEGACY, LTD.

                                            Original Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: March 23, 2011

PETITION FOR WRIT OF INJUNCTION DENIED

           On March 11, 2011, relator filed a petition for writ of injunction.                  The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of injunction is DENIED. See TEX. R. APP. P. 52.8(a).



                                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2008-CI-17452, styled Dragon Fish, LLC d/b/a Motif Modern Living, et
al. v. Santikos Legacy, Ltd. et al. v. C. Hodges & Assocs., PLLC d/b/a Hodges & Associates, et al., pending in the
73rd Judicial District Court, Bexar County, Texas, the Honorable Renée F. McElhaney presiding. However, the
order complained of was signed by the Honorable David Peeples, presiding judge of the Fourth Administrative
Judicial Region.